Citation Nr: 1704220	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  05-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an injury of the fifth finger of the left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's petition to reopen his claims of entitlement to service connection for a claimed injury to the fifth finger of the left hand, a claimed injury to the thumb of the right hand, a back disorder, and drug and alcohol dependency (claimed as a mental condition).  In July 2005, the Veteran submitted a notice of disagreement (NOD) for the issues of a left fifth finger disorder and a mental/psychiatric disorder.  In November 2005, he submitted an NOD for the issue of a back disability.  He subsequently perfected his appeal for a left fifth finger disability in November 2005.  

As the Veterans Law Judge who conducted the May 2006 Board hearing is no longer employed at the Board, the Board remanded the Veteran's claim in December 2009 in order to afford the Veteran an opportunity for a hearing before another Veterans Law Judge.  In March 2010, he presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

In an August 2006 decision, the Board reopened and denied the Veteran's claim of entitlement to service connection for a left fifth finger disorder and remanded his claims of entitlement to service connection for a back disorder and a mental/psychiatric disorder. 

The Veteran appealed the Board's denial of service connection for a disorder of the fifth finger of the left hand to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court issued an order granting a January 2008 Joint Motion to Remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the January 2008 JMR and February 2008 Court order.  

As noted above, the Board remanded the Veteran's petitions to reopen his claims of entitlement to service connection for a back disorder and a mental/psychiatric disorder in August 2006.  Specifically, the Board ordered the RO to issue a Statement of the Case (SOC) on these issues in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board determined in August 2010 that the Appeals Management Center (AMC) did not comply with the August 2006 remand directive and these matters were once again remanded.  Subsequently, SOCs were issued in March 2011.  The Veteran, however, did not submit a timely substantive appeal.  Hence these issues are not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. § 20.302(c) (2016); Roy v. Brown, 5 Vet. App. 554 (1993).  

The case was returned to the Board.  In February 2016, the Board again remanded the issue related to a left fifth finger disability and remanded additional issues in compliance with Manlincon.  An SOC was issued, but again the Veteran did not submit a timely substantive appeal as to those additional issues.  Hence these issues are not properly before the Board.  As such, the only remaining issue on appeal is entitlement to service connection for residuals of an injury of the left fifth finger.   


FINDING OF FACT

Residuals of an injury of the left fifth finger were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event.  



CONCLUSION OF LAW

Residuals of an injury of the left fifth finger were neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters dated in April 2005, August 2010, and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2014, with a supplemental opinion rendered in April 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Residuals of a Left Fifth Finger Injury

The Veteran contends that service connection should be established for the residuals of an injury of his left fifth finger, which eventually required surgery for fusion of the proximal interphalangeal (PIP) joint.  In correspondence and during the Board hearing in 2010, the Veteran stated that during service he slipped while in the shower sustaining an injury of the left fifth finger.  Surgery was eventually performed in 1999.  

Review of the Veteran's STRs shows no complaint or manifestation of an injury of the left fifth finger.  In March 1990, the Veteran stated that he did not desire an examination for separation from service.  In support of his claim, several statements have been received from the Veteran's friends and family.  They indicate that they recall the Veteran having sustained an injury while on active duty.  An additional lay statement was received from a fellow serviceman who stated that he recalled the Veteran recounting the injury of the left hand when he met him approximately a year after the Veteran stated that he had sustained the injury.  

Post-service treatment include a report of VA examination dated in June 1994 that noted the Veteran's extremities to be normal.  On VA examination in June 1995, he reported having injured his left fifth finger while in service, stating that it took place during basic training in 1988.  Examination showed ankylosis of the first interphalangeal joint of the fifth finger of the left hand.  This was the pertinent assessment.  Additional treatment records show that the Veteran underwent a fusion procedure of the third and fifth fingers of the left hand, including the PIP joint of the fifth finger, in September 1999.  

An examination was conducted by VA in September 2014.  At that time, the diagnoses were left third and fifth PIP fusions in September 1999 and left fifth digit injury, per report of the Veteran without documentation.  The examiner noted that the Veteran had given a history of injury of the left fifth digit in a fall in a shower in the late 1980s.  He stated that he was "already in the brig" at that time but that he was profiled after the injury and could not perform physical training for six months.  He stated that he did not seek treatment for the injury residuals immediately after service, but eventually required the surgical fusion of the fifth digit of the left hand.  The examiner noted that lengthy review of the Veteran's STRs had disclosed no treatment documentation for this injury.  After examination and review of the record, the examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran claimed to have injured the hand in the late 1980s, but had not required surgery until September 1999 when surgery was also performed on an additional digit.  Thus the examiner believed that the fifth digit of the left hand condition was most likely the result of an additional or subsequent injury that also included the unrelated and additional digits.  

In an April 2016 addendum, the examiner who conducted the September 2014 evaluation opined that, after review of all available medical documentation, and with consideration of the lay statements that have been submitted on behalf of the Veteran, it was less likely than not that the left fifth finger disability was caused or aggravated by military service.  While the lay statements were considered, the examiner noted that they were written many years after the event and could be subject to inaccuracies, misperception, or alterations in details.  The STRs remained silent for an injury of the left hand and treatment records from 1994 included an examination showing no abnormality of the left hand with a notation that the "extremities are normal."  In addition, the examiner noted additional discrepancies in details regarding the Veteran's contentions, including documentation of injuries of additional fingers and initial reports from the Veteran of injury of both hands.  The examiner went on to say that the discrepancies in the aforementioned documents were concerning, as treatment notes in 1994 showed extremities to be "normal" and that it was not until 1995 was any notation found for an injury to the left fifth digit.  On 6/12/1995, "both hands" were referenced, "history of right thumb with residual post traumatic osteoarthropathy of the first metacarpal-phalangeal joint."  Later, in medical documentation in September 1999 the third digit of the left hand was mentioned and included in the claimed in-service injury, along with the fifth digit, without any previous mention of a third digit injury.  In the opinion of the examiner, the left hand 5th digit injury was less likely as not (less than 50% probability) caused by or aggravated by military service, as the injury is not found in STRs, not identified on comprehensive exam dated 1994, and subject to inconsistencies in reporting of the injury, with later report including the left hand third digit as well as fifth digit injury claimed to have occurred in-service with mention of "stoving his finger while in the military doing pugil sticks" and again, reporting "severe swelling in both his left third and fifth fingers" but without medical documentation to support this claim found in STRs.  Radiology reports dated in September 1999 demonstrated "posterior dislocation of the PIP joint of the left middle and fifth fingers."  Due to the inconsistencies in events reported involving fifth digit of left hand vs. fifth digit and third digit of left hand, as well as the time period involved between the stated date of injury and date when medical evaluation or treatment for the left hand injury was sought in 1999, it was the opinion of the examiner that the "likelihood that the Veteran's current left fifth finger disability was caused or aggravated by his military service" was "less likely than not" incurred in or aggravated by military service.  

The Veteran has claimed that his left fifth finger injury residuals were sustained while on active duty.  As pointed out in the extensive opinion rendered by the VA examiner in April 2016, there are discrepancies in his stories that render his testimony less than credible.  He initially noted that he had sustained the injury during basic training, but later stated that his injury was sustained in a fall in a shower.  While he has had several statements submitted that purport to verify the injury, all were based on the history as provided by the Veteran without any of them having witnessed the event first-hand.  As such, the Board finds that there is a basis for the opinion of the examiner who rendered the negative nexus opinion.  This is the only medical opinion in the record.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board's finding is further supported by the lack of post-service evidence showing left fifth finger problems until 1995, five years after discharge from service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left fifth finger complaints, symptoms, or findings for five years between the period of active service and his initial complaints is itself evidence which tends to show that the disability did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for the residuals of an injury of the left fifth finger, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of an injury of the fifth finger of the right hand is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


